INGalsbe, S.—
This proceeding is brought by a specific legatee under the will of the decedent for the purpose of vacating a decree heretofore entered, and of modifying the inventory of the estate to the end that the petitioner may obtain an adjudication that a piano, the subject of her specific legacy, be delivered to her.
During the pendency of the proceeding, a motion to dismiss the petition was made, argued, submitted and denied.
The questions raised on this motion are again presented for consideration in the briefs of counsel now filed, but I see no reason for changing the views expressed in the memorandum heretofore filed herein, and to which I would now refer. In the will of the testator, a piano is bequeathed to his granddaughter, Emma A. Allen, who is now married and is the petitioner herein. The piano was inventoried by the appraisers; set apart by them for the widow, is now in her possession and is claimed by her as her property. The appraisers acted under the provision of the Code contained in subdivision 4 of section 2713, reading as follows: “ And other household furniture not exceeding one hundred and fifty dollars in value.”
I have referred to this inventory in what seems to me, still, to be fitting language, in the memorandum already mentioned.
The total value of the articles set off to the widow under subdivision 4 is only $121.95. Included in this amount are several articles of trifling value which cannot, however, be claimed to be household furniture. The appraisers ignored the requirements of subdivisions 5 of section 2713 entirely, and set apart nothing thereunder for the widow.
Moreover, in the general inventory, they have included certain articles of household furniture, which should have been *372added to the $121.95. The amount would then, adopting the most liberal construction, have been increased only $20.40, leaving still a deficiency in the $150 of “other household furniture,” to which the widow was entitled.
To satisfy the provisions of subdivision 4, only household furniture can be set off. If the piano was household furniture, and was not disposed of by some valid provision of testator’s will, the appraisers had no alternative but to include it among the articles enumerated under the subdivision in question.
The first matter to be considered here is as to whether a piano is embraced by the term household furniture. I do not find that, in this State, the question has ever been decided. In other States, the decisions are conflicting. It has been held, however, that household furniture includes “ all those vessels and utensils, not fixtures, which’ are designed originally and chiefly for use in the family, in conducting and managing household affairs and in the ornamentation of the house.” Eawle’s Eevision of Bouvier, which isi of the highest authority as a law dictionary, says, that by this expression in wills, all personal chattels will pass “ that may contribute to the use or convenience of the household or the ornament-of the house.”
From these definitions and the decisions relating generally to this subject, I am' constrained to hold that a piano is household property under the provisions of subdivision 4, section 2713.
Finally, we are brought to an examination of the testator’s will. In the first clause he gives to his wife, Mandanah Allen, the “use, interest and income of all my property and estate, both real and personal, except my piano, during the term of her natural life.”
The second clause reads as follows: “ I give, devise and bequeath to my granddaughter, Emma A. Allen, daughter of my son, John J. Allen, my piano, and I hereby empower my *373executors hereinafter named to give said piano to her immediately after my death.”
The widow has received the use, interest and income of testator’s estate ever since his decease, now many years since, and may be considered as having accepted the provisions of the will in lieu of her legal rights in her husband’s estate.
A wife is given a contingent interest in so much of the personal property of her husband, as is specified in the statute, dependent only on her surviving her husband, and the property being undisposed of during his lifetime. The husband can no more divest her of this contingent interest, by null, than of dower in his real estate. It can be done only by some provision in the will, made in her favor, whereby she is directly or by implication put to her election either to accept the testamentary disposition, in lieu of her dower, or to reject this disposition land take the dower.
In the will now under examination, the widow is not put to her election by express words, and, in their absence, it is well settled that she can be obliged to elect, only when there is a clear incompatibility arising on the face of the will, between a claim under the statute and a claim to a benefit under the-will. The terms and provisions of the will must be such as to show an intention on the part of the testator to exclude the claim of dower.
In Adsit v. Adsit, 2 Johns. Ch. 448, the chancellor says: “ The legacy is not declared, by any express words in the will, to be in lieu of dower. The inquiry, then, is whether such an intention in the testator, is to be collected by clear and manifest implication from' the provisions of the will. To enable us to deduce such an implied intention, the claim of dower must be inconsistent with the will, and repugnant to its dispositions, or some of them. It must, in fact, disturb- or disappoint the will.” In this case, dower was sustained, for every bequest could take effect and every disposition of the will be *374fulfilled consistently with the operation of the claim of dower.
In Vernon v. Vernon, 7 Lans. 492, it was held that “ The widow is entitled to retain her dower and all other benefits given her by the will, unless the retention of her dower operates to defeat some other disposition in the will.”
It seems to be well settled by a long line of authorities that, when there is no direct expression of intention to put the widow to her election, the question is, does the will contain any provision inconsistent with the claim of dower ? Is there a dear incompatibility on the face of the will between a claim of dower and a claim to a benefit given by the will ? Will the intention of the testator be defeated as to some part of the property bequeathed to others^ if the 'widow takes her dower as well as the provision made for her in the will?
In the present ease, all these questions must be answered in the affirmative. There can be no question as to the intention of the testator. In the provision which he makes for his wife, he expressly excepts this piano. Then he bequeaths it to this petitioner. He goes even further, and specially enjoins upon his executor its delivery to her. He guarded the legacy to his granddaughter in every way he could, except by expressly stating that the provision for his wife was in lieu of her dower and other statutory rights in his estate.
It is evident, from the reading of this will, that the one thing this testator wished to do was to give this piano to his granddaughter. That was uppermost in his mind. He not only gave it to her, but he excepted it from the provision made for his wife, and enjoined its delivery upon his executors. The retention of the piano by the widow disturbs and disappoints the will at its most vital point, and is utterly repugnant and inconsistent with that provision of the will which evidently was the onefin which the testator was the most concerned.
A decree should be entered herein in accordance with the prayer of the petition.
Decreed accordingly.